OPINION
By THE COURT:
The above entitled cause is now being determined on defendant-appellee’s motion to correct the bill of exceptions or remand the same to the trial court for corrections in two particulars claimed to be omissions of the testimony of Ralph Haines on direct examination and nine special charges given before argument.
We follow our standard practice and remand to the Court of Common Pleas for consideration and determination of the claimed omissions and if correct, to have the bill of exceptions amended so as to present a correct bill for our court.
Entry may be drawn accordingly.
BARNES, P. J., HORNBECK and GEIGER, JJ. concur